This is an appeal from that portion of a final judgment decreeing a divorce between the parties to this action. The facts of the case are fully set forth in the case ofBancroft v. Bancroft, ante, p. 352, [173 P. 582]. The matters upon which the appellant predicates her right to a reversal herein occurred prior to the inception of the action, and were, therefore, the subject of review upon an appeal from the interlocutory *Page 367 
decree had such appeal been taken, and hence cannot be made the subject of review upon an appeal from the final decree. (Code Civ. Proc., sec. 956; Claudius v. Melvin, 146 Cal. 257, [79 P. 897]; Suttman v. Superior Court, 174 Cal. 243, [162 P. 1032]; Newell v. Superior Court, 27 Cal. App. 343, [149 P. 998]; Reed v. Reed, 9 Cal. App. 748, [100 P. 897].) In addition to this, however, the points discussed upon this appeal have been decided adversely to the appellant's contention in the case of Bancroft v. Bancroft ante, p. 359, [173 P. 579], and upon the conclusions arrived at in that decision the portion of the judgment herein appealed from is affirmed.